DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,050,980. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially the same and solves a similar issue.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minowa (US 2010/0201819) in view of Boudreau et al (US 9,848,114, hereafter Boudreau).
As per claim 1, Minowa discloses a recording device comprising:
an imaging data acquisition unit (Figure 1 element 23) configured to acquire imaging data 5including video data and audio data imaging an inside of a vehicle or an outside of the vehicle to which the recording device is mounted (¶ 2 and 39);
an event detection unit configured to detect occurrence of an event for the vehicle (¶ 38); and

However, Minowa does not explicitly teach a passenger detection unit configured to detect presence or absence of a 10passenger other than a driver in the vehicle.
In the same field of endeavor, Boudreau teaches a passenger detection unit configured to detect presence or absence of a 10passenger other than a driver in the vehicle (column 5 lines 54 – column 6 line 5).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Minowa in view of Boudreau.  The advantage is improved video and audio processing.
As per claim 2, Minowa discloses the recording device according to claim 1.
However, Minowa does not explicitly teach further comprising a buffer 20memory configured to temporarily store the imaging data acquired by the imaging data acquisition unit, wherein the recording control unit is configured to migrate the first imaging data obtained by not erasing the audio data from the imaging data to the recording unit when migrating the imaging data from the 25buffer memory to the recording unit is caused by the event detected by the event detection unit, and migrate the second imaging data obtained by erasing the audio data from the imaging data to the recording 
In the same field of endeavor, Boudreau teaches further comprising a buffer 20memory configured to temporarily store the imaging data acquired by the imaging data acquisition unit, wherein the recording control unit is configured to migrate the first imaging data obtained by not erasing the audio data from the imaging data to the recording unit when migrating the imaging data from the 25buffer memory to the recording unit is caused by the event detected by the event detection unit, and migrate the second imaging data obtained by erasing the audio data from the imaging data to the recording unit when migrating the imaging data from the buffer memory to the recording unit is not caused by the event detected by the 30event detection unit (column 5 lines 54 – column 6 line 5).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Minowa in view of Boudreau.  The advantage is improved video and audio processing.
As per claim 3, Minowa discloses the recording device according to claim 1.
However, Minowa does not teach wherein the recording control unit is configured to record the first imaging data in a recording unit as overwrite- prohibited data, and record the second imaging data in the recording unit as overwritable data.
In the same field of endeavor, Boudreau teaches wherein the recording control unit is configured to record the first imaging data in a recording unit as overwrite- prohibited data, and record the second imaging data in the recording unit as overwritable data (column 6 lines 44 – 63).

Regarding claim 4, arguments analogous to those presented for claim 1 are applicable for claim 4.
Regarding claim 5, arguments analogous to those presented for claim 1 are applicable for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487